DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 3, 4 and 9; and cancellation of claims 2 and 15 are noted.

Terminal Disclaimer
The terminal disclaimer filed on 17 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from copending Application No. 17/148,212 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
(Note: PoA can be given to customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA. If the applicant 

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the feature 400 of Gauthier is not structurally or functionally similar to the diverter of claim 1 because (i) flow is directed to the recycling line, not a wall defining the vessel, (ii) the flow from a feed line is redirected, not the flow from the nozzle, and (iii) only the liquids in the flow are directed to line 30, not a majority of the fluid.
This argument is not found persuasive. Regarding (i), Applicant appears to be applying an overly narrow interpretation of the claim limitation. The claim does not require any contact of the flow with the vessel wall, but rather requires movement (redirection) toward the wall. The office is of the position that Gauthier’s plate 400 meets this limitation. While the flow may not impact the wall, the placement of the plate inherently entails redirection of flow toward the vessel wall, as further elaborated in the updated rejection following. Regarding (ii), based upon placement of the plate 400, redirection of flow from the nozzle is inherent. Regarding (iii), the claim does not require a majority of fluid to be directed, but rather a majority of the hydrocarbon feed, which the office understands to be a liquid, i.e. not both the liquid and gas.

Claim Objections
Claims 7, 11 and 14 are objected to because of the following informalities:  
Claim 7: depends from itself, where it appears dependency from claim 6 was intended.
Claim 11: “ a vacuum residues” is a typo of –a vacuum residue
Claim 14: the period after iron should be replaced with a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Based on dependency to claim 1 and the amendments made thereto, the scope of claim 4 is no longer supported by the specification as originally filed. Claim 4 is directed to the deflector being a curved tubular member connected to the second outlet, represented by 58 in Fig. 3. Claim 1 now requires the limitation of “the deflector obstructing axial flow of the hydrocarbon feed from the nozzle into the separator section, wherein the deflector redirects a majority of the hydrocarbon feed toward a wall defining the vessel body.” This limitation is associated not with the deflector 58, but rather with the deflector plate 56. 58 is oriented to receive a majority of non-axial flow (see [0015] of the as-filed specification). This rejection 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear what the relationship is between “a substantially gas stream and a substantially non-gas stream” in lines 10-11 and the previous recitation of the same (“a substantially gas stream and a substantially non-gas stream”) in line 3. Are they the same or different?
Further regarding claim 9, it is unclear what the relationship is between “a wall” recited in line 18 and previous recitation of the same (“a wall”) in line 15. Are they the same or different?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chabot (US 2010/0065472) in view of Gauthier et al (US 2011/0036752).
Regarding claims 1 and 3, Chabot discloses a system for processing a hydrocarbon feed comprising (see Abstract; Fig. 4):
10, 20, 30), the plurality of reactors including a final stage reactor 30, the final stage reactor including (see [0015]; [0042]; [0101]-[0102]):
a vessel body (see Fig. 4, 30);
an inlet formed in the vessel body for receiving the hydrocarbon feed (see Fig. 4, arrow at the bottom of reactor 30, connected to line 33);
a reactor section formed in the vessel body, the reactor section receiving the hydrocarbon feed via the inlet (see Fig. 4, reactor 30);
a separator section formed in the vessel body, the separator section configured to form a substantially gas stream and a substantially non-gas stream (see [0044], reactor with an internal separator, where vapor product exits the top of the equipment and non-volatile fraction exits the side or bottom; [0103]);
a first outlet 17 formed in the vessel body receiving the substantially non-gas stream (see [0102]); 
a second outlet formed in the vessel body, the second outlet receiving the substantially gas stream (see Fig. 4, line connecting reactor 30 to line 14); and
a separator receiving the substantially gas stream from the second outlet (see [0102], vapor stream subsequently sent to a separator).
Chabot discloses the reactor with an internal separator, as discussed above, but does not disclose the particular configuration of the embodiment and therefore does not disclose: (1) a nozzle separating the reactor section from the separator section, the nozzle having an opening directing the hydrocarbon feed, hydrogen, and reaction products from the reactor section to the separator section; and (2) a deflector positioned in the separator section, the deflector obstructing axial flow of the hydrocarbon feed from the nozzle into the separator section, wherein the deflector redirects a majority of the hydrocarbon feed toward a wall defining the vessel body.
Gauthier is directed to hydroconversion of a petroleum feed in a reactor having a separation device internal to the reactor for separation of vapor and liquid (see Abstract; [0011]). In particular, Gauthier discloses a nozzle separating the reactor section from the separator section, the nozzle having an opening directing the hydrocarbon feed, hydrogen, and reaction products from the reactor section to the separator section (gas-liquid separators 3 having a gas-liquid inlet 31 and an outlet 34 into gas overhead 500) (see Figs. 3 & 4; [0092]). Additionally, Gauthier discloses a plate 400 positioned in the separator section; obstruction of axial flow of hydrocarbon feed and redirection toward the wall is considered inherent based upon the placement of the plate in relation to the nozzle(s) (see Figs. 3 & 4; [0076]-[0077]). The plate cooperates with a circulation means for sending the liquid feed to a recycling line (see [0078]). Liquid fraction of the feed trickles on the plate and is channeled toward the reaction zone by a wall 410 (note the placement of this wall necessarily means some redirection of liquid toward the wall of the vessel body) (see [0091]). Given that the function of the plate is to separate the liquid from the gas, Gauthier is considered to render obvious the deflector redirecting a majority of the hydrocarbon feed (i.e. liquid) as claimed.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the internal separator of Gauthier into the reactor of Chabot, given that Chabot discloses an internal separator but not the particulars thereof and Gauthier provides details regarding a suitable internal separator to carry out the stated objective in Chabot, including means for enhancing separation of the liquid and gas components.
Regarding claim 6, Chabot discloses the plurality of serially aligned reactors including a fist stage reactor 10, the first stage reactor is the first reactor through which the hydrocarbon feed is reacted and the final stage reactor is the last reactor through which the hydrocarbon feed is reacted, wherein the hydrocarbon feed is reacted with a first additive (catalyst) in the first stage reactor and reacted with a 
Regarding claim 7, Chabot discloses wherein the first and second additive are a metal based catalyst (see [0065]-[0066]).
Regarding claim 9, Chabot discloses a method for processing a hydrocarbon feed comprising (see Abstract; Fig. 4):
flowing the hydrocarbon feed through a plurality of serially aligned reactors (see [0006]; [0015];
forming a substantially gas stream and a substantially non-gas stream in a final stage reactor of the plurality of reactors (see [0044], which discloses a reactor with an internal separator, where vapor product exits the top of the equipment and non-volatile fraction exits the side or bottom; [0103]); and
sending the substantially gas stream directly from the final stage reactor to a separator (see [0102], vapor stream subsequently sent to a separator).
Chabot discloses wherein the final stage reactor 30 has (see [0015]; [0042]; [0101]-[0102]):
a vessel body (see Fig. 4, 30);
an inlet formed in the vessel body for receiving the hydrocarbon feed (see Fig. 4, arrow at the bottom of reactor 30, connected to line 33);
a reactor section formed in the vessel body, the reactor section receiving the hydrocarbon feed via the inlet (see Fig. 4, reactor 30); and
a separator section formed in the vessel body, the separator section configured to form the substantially gas stream and the substantially non-gas stream (see [0044], reactor with an internal separator, where vapor product exits the top of the equipment and non-volatile fraction exits the side or bottom; [0103]);
Chabot discloses the reactor with an internal separator, as discussed above, but does not disclose the particular configuration of the embodiment and therefore does not disclose: (1) a nozzle 
Gauthier is directed to hydroconversion of a petroleum feed in a reactor having a separation device internal to the reactor for separation of vapor and liquid (see Abstract; [0011]). In particular, Gauthier discloses a nozzle separating the reactor section from the separator section, the nozzle having an opening directing the hydrocarbon feed, hydrogen, and reaction products from the reactor section to the separator section (gas-liquid separators 3 having a gas-liquid inlet 31 and an outlet 34 into gas overhead 500) (see Figs. 3 & 4; [0092]). Additionally, Gauthier discloses a plate 400 positioned in the separator section; obstruction of axial flow of hydrocarbon feed and redirection toward the wall is considered inherent based upon the placement of the plate in relation to the nozzle(s) (see Figs. 3 & 4; [0076]-[0077]). The plate cooperates with a circulation means for sending the liquid feed to a recycling line (see [0078]). Liquid fraction of the feed trickles on the plate and is channeled toward the reaction zone by a wall 410 (note the placement of this wall necessarily means some redirection of liquid toward the wall of the vessel body) (see [0091]). Given that the function of the plate is to separate the liquid from the gas, Gauthier is considered to render obvious the deflector redirecting a majority of the hydrocarbon feed (i.e. liquid) as claimed.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the internal separator of Gauthier into the reactor of Chabot for use in the process, given that Chabot discloses an internal separator but not the particulars thereof and Gauthier provides details regarding a suitable internal separator to carry out the stated objective in Chabot, including means for enhancing separation of the liquid and gas components.
Regarding claim 10, Chabot discloses the method comprising:
operating the plurality of reactors between 10 and 25 MPa (100 to 250 bar), within the claimed range (see [0079]);
adding a catalyst to the hydrocarbon feed (see [0058]; [0062]; [0066]); and
flowing a gaseous hydrogen through the hydrocarbon feed (see [0100]; [0102]).
Regarding claim 11, Chabot discloses wherein the feed is one of atmospheric resid, vacuum residues, and coal (see [0022]).
Regarding claim 12, Chabot discloses wherein a majority of the hydrocarbon feed boils above 350°C (see [0022], e.g. vacuum tower bottoms with a boiling point of at least 524°C).
Regarding claim 13, Chabot discloses wherein the plurality of serially aligned reactors further includes a first stage reactor, and further comprising:
firstly reacting the hydrocarbon feed in the first stage reactor 10; and
lastly reacting the hydrocarbon feed in the final stage reactor 30,
wherein the hydrocarbon feed is reacted with at least a first additive (catalyst) in the first stage reactor and reacted with at least a second additive (catalyst) in the final stage reactor (see Fig. 4; [0015]; [0018]; [0100], catalyst split amongst the contacting zones)
Regarding claim 14, Chabot discloses wherein the first and second additive are a metal based catalyst (see [0065]-[0066]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chabot in view of Gauthier, as applied to claim 1 above, in further view of Farshid et al (US 2007/0138059).
Regarding claim 5, Chabot does not disclose a quench inlet formed in the vessel body.
Farshid discloses introducing a quench gas between beds to control bed temperature (see claim 4). A quench inlet is inherent.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include a quench inlet in the apparatus of Chabot in view of Gauthier, as suggested by Farshid, in order to provide means to control bed temperature.
Chabot in view of Gauthier and Farshid is considered to fully teach the structural limitations claimed. The material acted upon and intended use does not structurally distinguish the apparatus. Nevertheless, the office notes that Farshid discloses hydrogen as quench medium (see [0025]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chabot in view of Gauthier, as applied to claim 1 above, in further view of Stine (US 2011/0240522).
Regarding claim 8, Chabot does not disclose wherein the separator is a cyclone separator.
Stine is directed to a hydroprocessing apparatus, wherein a gas stream is sent to a cyclone, which can be provided to separate catalyst (see [0026]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to include a cyclone separator in the apparatus of Chabot in view of Gauthier, as suggested by Stine, in order to separate any remaining catalyst from the gas product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/148,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a system and method entailing substantially the same or overlapping features, including a plurality of serially aligned reactors with a final reactor including a reactor section and separator section. The separator section claimed in ‘212 includes additional features regarding a cyclone separator positioned inside the separator section. However, the additional .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 4 was indicated as containing allowable subject matter in the previous office action. While the claim is now subject to a rejection under 35 USC 112(a) in light of the amendments to claim 1, the subject matter is still considered allowable if amended to overcome the rejection.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough search of the prior art did not yield a reference teaching or suggesting the embodiment of claim 4, wherein the deflector is a curved tubular member connected to the second outlet (represented by 58 in Fig. 3). This is a feature which is considered to patentably distinguish over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772